—In an action to recover the proceeds of a business interruption insurance policy, the defendant appeals from an order of the Supreme Court, Kings County (Dowd, J.), entered March 11, 1992, which granted the plaintiffs motion for a protective order and denied its cross motion to compel the plaintiff to produce documents demanded in its first set of interrogatories.
Ordered that the order is affirmed, with costs.
After the plaintiff commenced this action to recover under an insurance policy for business interruption, the defendant served interrogatories demanding, inter alia, the plaintiffs tax returns for 1987 and 1988. The plaintiff moved for a protective order and the defendant cross-moved to compel the plaintiff to produce the documents. The court granted the plaintiffs motion and denied the cross motion. We affirm.
The defendant’s argument that tax returns should be discoverable in all actions to recover under a business interruption policy is without merit. Courts do not favor disclosure of income tax returns without some showing that the particular information in tax returns has some specific application to the case or that other sources of information are likely to be inaccessible or unproductive (see, Mayo, Lynch & Assocs. v Fine, 123 AD2d 607; Glenmark, Inc. v Carity, 22 AD2d 680; 3 Weinstein-Korn-Miller, NY Civ Prac ¶ 3101.10).
The defendant’s remaining contentions are without merit. Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.